Citation Nr: 1514823	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in St. Petersburg, Florida.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left Foot Disability

In October 2007, the Veteran was provided a VA examination wherein his left foot was evaluated.  Ultimately, the examiner rendered a diagnosis of tendonitis, the exact location of which was not specified.  The examiner did not render an opinion as to whether the Veteran's left foot tendonitis was incurred in or due to his active service, to include any trauma sustained therein (specifically, dropping a Playstation on his foot).  As such, the Board finds that the October 2007 VA examination is not adequate for purposes of adjudicating the Veteran's claim and, thus, a remand to provide the Veteran another VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Hypertension

In October 2007, the Veteran was provided a VA examination to, in part, assess the severity of his hypertension.  Given that this examination is more than 7 years old, the Board finds that the October 2007 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected hypertension.  Further, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he submit or identify relevant evidence that has not already been associated with the claims file.  All attempts to obtain the identified evidence must be documented and that documentation must be associated with the claims file.  If, after making reasonable efforts to obtain the identified evidence the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ must then provide the Veteran with a VA examination to determine whether any current left foot disability, including tendonitis, is etiologically related to his active duty.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any left foot disability was incurred in, due to, or otherwise etiologically related to his active duty.  In so doing, the examiner must specifically consider and discuss the in-service incident wherein an object or objects, including a video game consol, fell onto the Veteran's left foot.  Further, the examiner must discuss the Veteran's report of symptom during his service discharge examination.  All rendered opinions must be accompanied by a thorough rationale.

3.  The AOJ must also provide the Veteran with the appropriate VA examination to ascertain the severity of his service-connected hypertension.  The claims file must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to report all signs and symptoms associated with the Veteran's hypertension, as well as his (a) diastolic pressure readings, (b) systolic pressure readings, and (c) whether the Veteran has a history of diastolic pressure predominantly 100 or more with required continuous medication for control.  All opinions must be supported by a thorough rationale.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the AOJ must re-adjudicate the issues.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

